Case 2:12-cv-01282-JLR Document 682-3 Filed 08/06/21 Page 1 of 6




                   EXHIBIT C
Case 2:12-cv-01282-JLR Document 682-3 Filed 08/06/21 Page 2 of 6




                           Ef, KingCounty
  SEATTLE                                                                          Scattlc

                                                                     $lr
  .,.,ffi,.,'                                                                      Office of Police
                                      Prosecuting Attorney
                                                                                   Accountability
   POLICE

                                        Seattle
                          $lr           City Attorney



                      MEMORANDUM OF AGREEMENT


                     SEATTLE POLICE DEPARTMENT
                 KING COUNTY PROSECUTING ATTORNEY
                       SEATTLE CITY ATTORNEY
                                AND
                THE OFFICE OF POLICE ACCOUNTABILITY

THIS AGREEMENT is made and entered into by and between the Seattle Police
Department ('SPD'), by and through its Chief of Police; the King County Prosecuting
Attorney's Office ("KCPAO"), by and through its Criminal Division Chief; the Seattle City
Attorney's Office ('SCAO"), by and through its Criminal Division Chief; and the Seattle
Office of Police Accountability ("OPA"), by and through its Director (collectively, "the
Parties").


RECITALS
WHEREAS, the KCPAO, a prosecuting authority as referenced herein, is responsible for
representing the State of Washington in felony criminal matters arising within the
County, as well as in misdemeanor matters occurring in unincorporated areas thereof;
and
WHEREAS, the SCAO, a prosecuting authority as referenced herein, is responsible for
representing the City of Seattle in misdemeanor matters arising within the City of Seattle;
and
WHEREAS, the OPA is responsible for initiating, receiving, classifying, and investigating
individual allegations of SPD employee misconduct; and
WHEREAS, on infrequent occasion, such misconduct may include credible allegations of
violations of Washington state law or Seattle municipal law on the part of the SPD
employee, in which case such allegations are referred either to the SPD lnvestigations



MOA SPD/KCPAO/SCAO/OPA         2O2O                                             Page 1 of4
Case 2:12-cv-01282-JLR Document 682-3 Filed 08/06/21 Page 3 of 6



Bureau or, upon determination of the Chief of Police, to an external agency for criminal
investigation; and
WHEREAS, upon completion of the criminal investigation, the matter will be referred for
review to the appropriate prosecuting agency with authority over the criminal conduct
alleged, KCPAO and/or the SCAO, to determine whether charges shall be filed; and
WHEREAS, OPA operates under certain timelines for completing its administrative
investigation into alleged employee misconduct, which timeline(s) may be suspended for
a period of time that the matter is under prosecutorial and/or investigative review; and
WHEREAS, any such timeline suspended pursuant to the foregoing and under which
OPA operates for completing its administrative investigation begins to run again upon a
decline of charges by the prosecuting authority or completion of a criminal prosecution;
and
WHEREAS, the City in response to the court's order under the federal consent decree
conducted an assessment of the present police accountability system, and engaged
national experts, 21CP Solutions, who found the current prosecution review process
creates a risk that when an OPA administrative investigation is paused by OPA during a
prosecutor's review of the same matter, the time could restart without OPA being aware
of the change in status.
WHEREAS, the Parties wish to establish an agreed protocol by which OPA may be
assured of timely notice of the status of criminal investigations or prosecutorial reviews
for purposes of managing the 180-day deadline efficiently,
NOW, THEREFORE, the Parties hereto agree as follows:


SCOPE OF AGREEMENT


    A.   This Agreement applies to all matters under OPA review that contain credible
         allegations of criminal conduct by an SPD employee over which KCPAO or
         SCAO has prosecutorial authority. For purposes of this Agreement, "credible
         allegation" means an allegation that is supported by evidence that meets the test
         of reasonable plausibility given the nature of the source and the allegation at
         issue.

    B.   The Parties recognize that instances may arise where, following a decline of
         felony charges by the KCPAO, the matter is referred to the SCAO for
         misdemeanor review or visa-versa. The Parties intend that in such instances,
         the terms of this Agreement apply equally and sequentially.


MATERIAL TERMS

    A.   OPA




MOA SPD/KCPAO/SCAO/OPA          2O2O                                             Page 2 of 4
Case 2:12-cv-01282-JLR Document 682-3 Filed 08/06/21 Page 4 of 6



lf, after review of a complaint, OPA determines that there is a credible allegation of
criminal conduct on the part of an SPD employee, the OPA Director will refer the
complaint to the Assistant Chief of the lnvestigations Bureau of SPD. OPA will further
provide, with the referral, (a) a description of the alleged crime(s); and (b) except for
compelled statements of subject employees that fall within the rule established in Garrity
v. New Jersey, 385 U.S. 493 (1967), a copy of and/or access to all reports, statements,
video and audio evidence, and all other evidence in OPA's possession pertaining to the
allegation(s) at issue.

   B.   SPD

        1. Following    receipt of a complaint referral from OPA, and after reasonable
             opportunity to review, the SPD Assistant Chief of the lnvestigations Bureau
             will assign the complaint for criminal investigation to the Captain of the
             lnvestigations Bureau unit that has subject matter responsibility for
             investigation of the nature of the allegations at issue. This is in compliance
             with Section 3.7 of the Seattle Police Officer Guild (SPOG) contract.

        2.   lf the investigation described in paragraph (1) is not concluded within 30 days
             following the referral of the complaint by OPA, the SPD Assistant Chief of the
             lnvestigations Bureau will provide, by email, an update to the OPA Director
             as to the status of the investigation.

        3.   lf the investigation described in paragraph (1) is not concluded within 60 days
             following the referral of the complaint by OPA, the SPD Assistant Chief of the
             lnvestigations Bureau will provide, by email, an update to the OPA Director
             as to the status of the investigation and will establish a timeline for further
             update(s) for the remainder of the time that the investigation is open.

        4.   Upon completion of the investigation, the SPD Assistant Chief of the
             lnvestigations Bureau will refer the case file to either the Criminal Division
             Chief of the KCPAO or the Criminal Division Chief of the SCAO, depending
             on the nature of the criminal conduct investigated and/or alleged.

                 a.   Upon such referral, the Assistant Chief will notify the prosecuting
                      authority that the matter involves the alleged criminal conduct of an
                      SPD employee.

        5. Within    two (2) days following referral of the case to the appropriate
             prosecuting authority, the SPD Assistant Chief of the lnvestigations Bureau
             will provide by email notice of this referral to the OPA Director.

        6.   During the pendency of review by the prosecuting authority, the SPD
             Assistant Chief will be responsible for communicating with the prosecuting
             authority as to the period of time needed for review and updating the OPA
             Director, by email, as to these communications.




MOA_S PD/KCPAO/SCAO/O PA 2020                                                      Page 3 of 4
Case 2:12-cv-01282-JLR Document 682-3 Filed 08/06/21 Page 5 of 6



       7   .   Written/email communications between the SPD Assistant Chief of the
               lnvestigations Bureau and the prosecuting authority that pertain to review
               and/or investigation timelines shall include the OPA Director as a "cc".
               Copies of all written/email communications between any SPD employee and
               the prosecuting authority relating to the allegations and/or review and/or
               investigation shall be maintained by SPD in its investigative case file.

       8.      As soon as practicable, but no later than two (2) days, following notification
               by the KCPAO or the SCAO of a charging decision, the SPD Assistant Chief
               of the lnvestigations Bureau will provide, by email, notification of the charging
               decision to the OPA Director.

                   a.   lf the prosecuting authority determines that criminal charges will be
                        filed, the Assistant Chief of the lnvestigations Bureau will provide, by
                        email, notice to this effect to the OPA Director.

                   b.   lf the prosecuting authority determines that no criminal charges will be
                        filed, the Assistant Chief of the lnvestigations Bureau will refer the
                        case back to OPA and will provide, with that referral, a closing
                        memorandum that includes concerns, if any, of misconduct that is not
                        criminal in nature but that should be considered during OPA's
                        ad m n istrative review.
                            i




  C.   KCPAO

  Upon receipt of a referral from the SPD Assistant Chief of the lnvestigations Bureau
  of a matter known or advised to involve the conduct of an SPD employee (or a
  referral by any other law enforcement agency of a matter know or advised to involve
  the conduct of an SPD employee), the Criminal Division Chief of the KCPAO will
  make all reasonable efforts to ensure a timely review of the case file, will to update
  the SPD Assistant Chief of the lnvestigations Bureau (or other referring agency) and
  make prompt notification of any charging decision. The OPA Director shall be
  included as a "cc" on a formal e-mail notice to SPD, or other referring agency, that
  KCPAO is declining to file criminal charges.

  D. SCAO

  Upon receipt of a referral from the SPD Assistant Chief of the lnvestigations Bureau
  of a matter known or advised to involve the conduct of an SPD employee, the
  Criminal Division Chief of the SCAO will make all reasonable efforts to ensure a
  timely review of the case file, to update the Assistant Chief of the lnvestigations
  Bureau, and make prompt notification of any charging decision. The OPA Director
  shall be included as a "cc" on a formal e-mail notice to SPD that SCAO is declining to
  file criminal charges.




MOA SPD/KCPAO/SCAO/OPA               2O2O                                              Page 4 of 4
Case 2:12-cv-01282-JLR Document 682-3 Filed 08/06/21 Page 6 of 6
